DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/22/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Moore, 439 F.2d 1232, 1235-36, 169 USPQ 236, 239 (CCPA 1971); In re Cohn, 438 F.2d 989, 169 USPQ 95 (CCPA 1971); In re Hammack, 427 F.2d 1378, 166 USPQ 204 (CCPA 1970). 
Claims 2-15 depend on claim 1 and inherit the same problem.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the steps of comparing the interfering ultrasound signal level with a current value of a detection threshold; reducing the current value of the detection threshold if the measured interfering ultrasound signal level is less than the current value of the detection threshold; detecting a disturbance when the measured interfering ultrasound signal level becomes greater than or equal to a limit current value of the detection threshold and determining whether the disturbance comes from an anomaly or from an attempted fraud as a function of the limit current value of the detection threshold.
The limitations of comparing the interfering ultrasound signal level with a current value of a detection threshold, reducing the current value of the detection threshold, detecting a disturbance, and determining whether the disturbance comes from an anomaly or from an attempted fraud, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind. For example, “Comparing the interfering ultrasound signal level with a current value of a detection threshold” in the context of this claim encompasses the user mentally comparing the values of the interfering ultrasound signal level and the value of the detection threshold. “Reducing the current value of the detection threshold” includes a user manually or mentally decreasing the value of the detection threshold.  “Detecting a disturbance” includes making a mental judgment that the interfering ultrasound signal level is greater than a detection threshold.  Finally, “Determining whether the disturbance comes from an anomaly or from an attempted fraud” includes mentally comparing the interfering ultrasound signal level with multiple detection thresholds and 
This judicial exception is not integrated into a practical application. In particular, the claim recites steps of measuring the speed of a fluid using ultrasound measurements and measuring an interfering ultrasound signal level.  The steps of measuring the speed of a fluid are not related to the subsequent comparing, reducing detecting and determining steps. As such, the steps of measuring the speed of a fluid merely describe the technological environment (i.e. ultrasonic flow meters) of the comparing, reducing detecting and determining steps.  Furthermore, the steps of measuring an interfering ultrasound signal level is insignificant extra-solution activity (i.e. mere data gathering) to the judicial exception of mental processes grouping of abstract ideas. Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not impose any meaningful limits on practicing the abstract ideas. The claim is directed to abstract ideas.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract ideas into a practical application, the additional elements of measuring the speed of a fluid using ultrasound measurements and measuring an interfering ultrasound signal level amounts to no more than describe the technological environment and insignificant extra-solution activity.   Providing a tangible technological 
Claims 2-6, and 8-15 depend on claim 1 and are rejected for inheriting the same problems.  The claims also do not remedy the problem because they either provide: (1) additional steps that cover performance of the limitations in the mind (e.g. claim 2 recites additional determining steps, claims 3 recites that an index is adjustable), (2) additional extrasolution activity (e.g. claim 5 recites an additional waiting step) or (3) an additional step is optional (e.g. claim 11 recites a step of transmitting a warning that is conditional, and therefore not required).
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 14 recites a computer program including instructions.  The broadest reasonable interpretation of a computer program including instructions includes embodiments that do not have a physical or tangible form, such as information.   It has been held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category.  See MPEP 2106.03 (I) and Digitech, 758 F.3d at 1350, 111 USPQ2d at 1720.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,775,125 issued to Rhodes (“Rhodes”) in view of U.S. Patent 7,991,510 issued to Duan et al. (“Duan”).

As for claim 1, Rhodes discloses a method of measuring the speed of a fluid, the method comprising measurement stages (col. 7, lines 65-66), each comprising the steps of emitting an ultrasound measurement signal (Abstract), of receiving the ultrasound measurement signal after it has travelled along a path of defined length (Abstract), and of evaluating the speed of the fluid as a function of the travel time taken by the ultrasound measurement signal to travel along the path of defined length (col. 3, lines 30-32), the measurement method further comprising detection stages (i.e. a second measurement and a third measurement) that are each performed between two measurement stages (i.e. a first measurement and a fourth measurement), each detection stage comprising the following step:

Rhodes does not disclose the comparing step as recited.
However, Duan discloses comparing an ultrasound signal level with a current value of a detection threshold (step 506), the detection threshold being capable of taking a plurality of predefined values lying between a maximum detection threshold and a minimum detection threshold (col. 13, lines 60-66).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Rhodes by including the step of comparing an ultrasound signal level as disclosed by Duan in order to minimize the effects of bubbles on liquid flow measurements (Duan: col. 1, lines 60-65).
Regarding the conditional limitations (if the measured interfering ultrasound signal level is less than the current value of the detection threshold … and when the measured interfering ultrasound signal level becomes greater than or equal to a limit current value of the detection threshold), the examiner notes that these conditions are not required to occur; therefore, the subsequent steps are not required to be performed.  It has been held that "[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed".   See MPEP 2111.04 (II) and Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) .  Rhodes as modified by Duan discloses all that is required by the claim.



As for claim 11, Rhodes as modified by Duan discloses that the detection stage also includes the step of transmitting a warning message (Duan: a bubble exists) when a disturbance is detected (Duan: col. 6, lines 60-63).

As for claim 13, Rhodes as modified by Duan discloses a first transducer (Rhodes: 12), a second transducer (Rhodes: 14), and processor means (Rhodes: 22) arranged to perform the measurement method according to claim 1.

As for claim 14, Rhodes as modified by Duan discloses a computer program including instructions (implied by the use of a microprocessor; see Rhodes: col. 4, lines 44-49 and Duan: col. 5, lines 44-47) for enabling an ultrasound fluid meter to perform the measurement method according to claim 1.

As for claim 15, Rhodes as modified by Duan discloses a non-transitory computer readable storage means wherein they store that stores a computer program including instructions (implied by the use of a microprocessor; see Rhodes: col. 4, lines 44-49 and Duan: col. 5, lines 44-47) for enabling an ultrasound fluid meter to perform the measurement method according to claim 1.

s 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,775,125 issued to Rhodes (“Rhodes”) in view of U.S. Patent 7,991,510 issued to Duan et al. (“Duan”) as applied to claim 1, further in view of U.S. Patent 9,665,536 issued to Brusilovsky (“Brusilovsky”).

As for claim 8, Rhodes as modified by Duan discloses all the limitations of the claimed invention
except that the detection stage also includes the step of transmitting the measured interfering ultrasound signal level to external equipment.
However, Brusilovsky discloses a detection stage that also includes the step of transmitting a measured signal level to external equipment (Abstract).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Rhodes and Duan by including the step of transmitting as disclosed by Brusilovsky in order to improve the ease of use of the flowmeter by allowing it to be used remotely (Brusilovsky: col. 1, lines 13-24).

As for claim 9, Rhodes as modified by Duan and Brusilovsky discloses that the measurement stages and the measurement step in each detection stage are performed in an ultrasound fluid meter (Brusilovsky: step 202), and wherein the steps following the measurement step of each detection stage are performed in the external equipment (Brusilovsky: step 204).

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,775,125 issued to Rhodes (“Rhodes”) in view of U.S. Patent 7,991,510 issued to Duan et al. (“Duan”) as applied to claim 1, further in view of U.S. Patent 9,347,242 issued to Cregg et al. (“Cregg”).

As for claim 12, Rhodes and modified by Duan discloses all the limitations of the claimed invention
except that the warning message is transmitted by powerline carrier.
However, Cregg discloses that a message can be transmitted by powerline carrier (col. 1, lines 23-25).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Rhodes and Duan by transmitting a message as disclosed by Cregg in order to provide a convenient method of communicating between devices that uses preexisting power wiring.

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art of record and the examiner’s knowledge does not disclose or suggest a detection stage that also includes steps of emitting a decoy ultrasound signal, and of attempting to detect a fraudulent ultrasound signal emitted in response to the decoy ultrasound signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853